COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER

Appellate case name:        Harold Joseph Norwood, Jr. v. The State of Texas

Appellate case number:      01-14-01005-CR

Trial court case number:    13-CR-1311

Trial court:                405th Judicial District Court of Galveston County

        On May 28, 2015, this case was abated and remanded to the trial court to conduct
a hearing within 30 days of that order to determine whether, inter alia, appellant’s
counsel, Zachary Maloney, should be relieved of his duties for failure to timely file
appellant’s brief in this appeal or, if he has not abandoned this appeal, to set a deadline
for filing appellant’s brief. In that May 28th Order of Abatement, this Court also noted
that if counsel filed an extension motion and compliant brief on appellant’s behalf in this
Court within 10 days of that Order, this Court may withdraw the Order of Abatement and
reinstate the appeal. On June 8, 2015, counsel timely filed a motion to extend time to file
appellant’s brief and to withdraw the order of abatement, and separately filed appellant’s
brief. After a preliminary review, appellant’s brief complies with Texas Rule of
Appellate Procedure 38.1.
       Accordingly, we GRANT appellant’s motion to extend time to file appellant’s
brief and withdraw the Order of Abatement and direct the Clerk of this Court to
REINSTATE this case on the Court’s active docket and to file appellant’s brief.
        The State’s brief, if any, is ORDERED to be filed within 30 days of the date of
this order. See TEX. R. APP. P. 2, 38.6(b).
       It is so ORDERED.

Judge’s signature: /s/ Laura C. Higley
                     Acting individually

Date: June 11, 2015